Teammell:
This is a proceeding for the redetermination of a deficiency for 1919 in the amount of $10,858.87. The deficiency arises from the action of the Commissioner in determining the profits arising from the sale set out in the findings of fact upon a basis other than the installment basis.
The facts set out below, including the amount of the profit to be reported by the petitioner for 1919, are all stipulated.
FINDINGS OE PACT.
The petitioner on June 23, 1919, sold property, both real and personal, for $115,000 less a commission paid for the sale in the sum of $5,750, and received in payment therefor $10,000 in cash and 16 promissory notes running for a period of five years. The first note, which was for $30,000, matured January 1, 1920, and was paid during that month. The other 15 notes, of $5,000 each, matured as follows:
3 Notes on January 1, 1921
3 Notes on January 1, 1922
3 Notes on January 1, 1923
3 Notes on January 1, 1924
3 Notes on January 1, 1925
The profit derived from the sale of the property mentioned above' was $24,944.03. The amount of the profit to be reported by the petitioner for 1919 is $2,169. The petitioner reported its income on the calendar year basis.
Judgment will be entered on 10 days’ notice, under Bule 50.